Title: To Alexander Hamilton from William Seton, 28 May 1792
From: Seton, William
To: Hamilton, Alexander



My Dear sir
New York 28th May 1792

Your kind letter of the 23d, I did not receive till after the last post for the week was gone out; I have seen Mr. Cutting and informed him I was ready to pay the judgement against the Baron. He said he would make out the Account & call upon me. The amount will be upwards of £500. As our Bank Stock is now only at 28 ⅌ Cent premium I think it will be better to have the Note of 1200 Dollars you enclosed to me, discounted, as before its period of payment I think the Stock will be higher. Mr. Troup has endorsed it. I cannot however help expressing a regret, that the extreme delicacy of your feelings should induce you to part with a Stock so extremely more valuable than its present price in the Market. In virtue of your Power of Attorney, I have signed the Books for all your Dividends—Vizt


Dividend on 1 Novr. 1790
Dolls
26.25


Surplus Dividend 30 April 1791

186.  


Dividend on 1 May 1791

26.25


Dividend on 1 Novr. 1791

52.50


Dividend on 1 May 1792

 30.  



Doll.
321.—


which Sum is carried to the credit of your Account, which was overdrawn before Dolls. 245⁷²⁄₁₀₀—so that the ballance now due to you in Bank is Dolls. 75.²⁸⁄₁₀₀.
I trust you cannot doubt of the pleasure it will ever give me to obey your Commands—& how much you gratify my feelings by employing me in any way that I can testify the sincere respect & esteem with which I am Dear sir
Your Obliged Obed Hble Ser
Wm Seton
